DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
In view of the Appeal Brief filed on 01/12/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669
Response to Arguments
Applicant’s arguments see Appeal Brief Arguments, pages 4-13, filed 01/12/2022, with respect to claims 1-23, have been fully considered.  During the appeal conference for Appellant’s 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 12-13, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over CAPUA et al., US 20190256103, herein further known as Capua in view of OWEN et al., US 20190113924, herein further known as Owen.

Regarding claim 1, Capua discloses a method of assessing (paragraph [0004], computing a slip based on one or more wheel speeds, and acceleration) and responding to wheel slippage (paragraph [0008], response to the slip vs acceleration, AND paragraph [0032], detection of loss of tire-road friction (wherein loss of tire-road friction is the definition of wheel slippage)) the method comprising: controlling (paragraph [0004], controller adjusting vehicle kinematics), by one or more processors (paragraph [0009], at least paragraph [0014], vehicle , a vehicle in an autonomous driving mode (paragraph [0009], maneuver the vehicle autonomously) along a route to a destination (paragraph [0053], vehicle is traveling along a straight path (i.e. a route), (vehicle which travel along a path inherently have a destination)) receiving (paragraphs [0033-0037], sensor inputs 210 are sent to slip estimator 220, see also at least FIG. 2), by the one or more processors (paragraphs [0033-0037], friction processor 42, see also at least FIG. 2) a measured rotational wheel speed of each wheel of a plurality of wheels of the vehicle (paragraph [0034], wheel speed sensors 26, 28, 30, and 32, measure the speed of the wheels 12, 14, 18, and 20 respectively); for each wheel of the plurality of wheels (paragraph [0034]) comparing (paragraphs [0033-0039], slip estimator computes the slip of the vehicle and utilizes Advanced Driver Assistance System (ADAS), (a vehicle utilizing ADAS inherently compares wheel speed and vehicle speed, (e.g. wheel speed(s) increasing is compared to a vehicle speed, vehicle speed not increasing or vehicle speed decreasing, is indicated as wheel slip and wheel slip beyond a threshold implements the ADAS))), by the one or more processors (paragraph [0033-0037], vehicle including a vehicle stability control system and a processor for estimating surface coefficient of friction, coefficient of friction processor 42), the measured rotational wheel speed (paragraph [0034], wheel speed sensors 26, 28, 30, and 32, measure the speed of the wheels 12, 14, 18, and 20 respectively) to an expected rotational wheel speed (paragraph [0037-0039], wheel speed ω is received from the sensors and is multiplied by wheel radius R which equates to wheel/tire speed); determining, by the one or more processors (paragraphs [0033-0037], friction processor 42) based on one or more results of the comparing (paragraphs [0033-0039], slip estimator computes the slip of the vehicle and utilizes Advanced Driver Assistance System (ADAS), (vehicles which utilize ADAS inherently compare wheel speed and vehicle speed)), that one or more of the plurality of wheels of the vehicle (paragraph [0034], wheel speed sensors 26, 28, 30, and 32, measure the speed of the wheels 12, 14, 18, and 20 respectively) is slipping (paragraph [0032], detection of loss of tire-road friction AND paragraphs [0037-0038], longitudinal slip during braking equation, longitudinal slip during acceleration equation) at least a predetermined amount (paragraph [0045]) in response to determining that the one or more of the plurality of wheels of the vehicle (paragraph [0034]) is slipping (paragraph [0032], detection of loss of tire-road friction) at least the predetermined amount (paragraph [0045]): generating (paragraph [0055], controller 40 sends commands (i.e. generated) to gas, brake, and powertrain actuators for adjusting the kinematics of the vehicle 10), by the one or more processors (paragraphs [0033-0037], friction processor 42, see also at least FIG. 2), a new trajectory (paragraph [0055], adjust the trajectory of the vehicle, steering wheel may be turned to change angle of tires and the like (a new trajectory is inherently established at the moment the angle of the tires is changed, (as an example - A vehicle is travelling an initial straight path trajectory, centered in a road lane to a destination. All wheels/tires are oriented parallel to the road lane of travel in order to maintain the center of the road lane. A loss of tire-road friction causes tire slip and the vehicle begins to veer off the initial straight path trajectory. In response, an ADAS controller, coupled to a vehicle controller, commands change to the wheel/tire angle (sideslip yaw left, adjust steering of tire angle to the right) in order to maintain the lane centering and avoid veering off the initial trajectory. At the moment the tire angle is changed, the new trajectory is established by the ADAS controller, coupled to the vehicle controller) in order to recover from the vehicle veering off the initial trajectory (paragraph [0052], autonomous vehicle attempts to get out of  (i.e. recover) this extreme situation (i.e. veering off initial trajectory) by carefully adjusting the vehicle kinematics (thereby creating the new trajectory different from the initial trajectory)) due to the slipping (paragraph [0032], detection of loss of tire-road friction) of the one or more of the plurality of wheels (paragraph [0034]); and controlling steering (paragraph [0055], adjust kinematics of the vehicle 10 (gas, brake, powertrain and steering (i.e. controlling steering)), by the one or more processors (paragraph [0009], at least paragraph [0014], vehicle controller adjusts), of the one or more of the plurality of wheels of the vehicle (paragraph [0034]) in order to orient (paragraph [0055], change the angle of the tires) the one or more of the plurality of wheels (paragraph [0034]) towards the new trajectory (paragraph [0055], adjust the trajectory (i.e. new trajectory) of the vehicle, steering wheel may be turned to change angle of tires and the like ); and controlling (paragraph [0004] and at least paragraph [0014], controller adjusting vehicle kinematics), by the one or more processors (paragraph [0009], and at least paragraph [0014], vehicle controller), the vehicle in the autonomous driving mode  (paragraph [0009], maneuver the vehicle autonomously) in order to follow the new trajectory along the route  (paragraph [0055], adjust the trajectory (i.e. new trajectory) along the path vehicle is moving) to the destination.
However, Capua does not explicitly state comparing, by the one or more processors, the measured rotational wheel speed to an expected rotational wheel speed; determining, by the one or more processors based on one or more results of the comparing that one or more of the plurality of wheels of the vehicle is slipping at least a predetermined amount; in response to determining that the one or more of the plurality of wheels of the vehicle is slipping at least the predetermined amount: generating, by the one or more processors, a new trajectory in order to recover from the vehicle veering off the initial trajectory due to the slipping of the one or more of the plurality of wheels
comparing (paragraph [0115], comparison of wheel speeds), by the one or more processors, the measured rotational wheel speed (paragraph [0119]) to an expected rotational wheel speed (paragraph [0115], comparison of wheel speeds, but further refined using sensor data indicative of the vehicle's speed over ground (i.e. expected rotational wheel speed); determining, by the one or more processors based on one or more results of the comparing (paragraph [0115], comparison of wheel speeds) that one or more of the plurality of wheels of the vehicle is slipping (paragraph [0055], side slip is present) at least a predetermined amount (paragraph [0055], threshold being exceeded); in response to determining that the one or more of the plurality of wheels of the vehicle is slipping at least the predetermined amount: generating, by the one or more processors, a new trajectory in order to recover from the vehicle veering off the initial trajectory due to the slipping of the one or more of the plurality of wheels
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including comparing, by the one or more processors, the measured rotational wheel speed to an expected rotational wheel speed; determining, by the one or more processors based on one or more results of the comparing, that one or more of the plurality of wheels of the vehicle is slipping at least a predetermined amount as taught by Owen.
One would be motivated to modify Capua in view of Owen for the reasons stated in Owen paragraphs [0002-0003], in order for the controller to assist a driver with better control of the vehicle especially during an understeer or oversteer conditions. Furthermore, retaining control of the vehicle and achieving an intended rate of turn reduces the probability of an accident occurring.  


Regarding claim 2, the combination of Capua and Owen disclose all limitations of claim 1 above.
However, the method of Capua does not explicitly state wherein controlling the vehicle in order to follow the initial trajectory includes attempting to make a turn and wherein determining that the one or more of the plurality of wheels is slipping is based on a difference between an actual yaw angle of the vehicle and an expected yaw angle of the vehicle while attempting to make the turn.
Owen further teaches a method wherein controlling the vehicle (paragraph [0011]) in order to follow the initial trajectory (see FIG. 7, trajectory (D) of front wheels 111, 112) includes attempting to make a turn  (paragraph [0132], attempted turn, see also at least FIG. 7)  and wherein determining that the one or more of the plurality of wheels is slipping (paragraph [0062], side slip and vehicle body yaw mapped to slip angles equates to yaw angle) is based on a difference between an actual yaw angle of the vehicle and an expected yaw angle of the vehicle while attempting to make the turn (paragraph 63, expected vehicle yaw rate, may be repeatedly compared with an actual (measured) yaw rate in order to determine side slip, and thus to permit calculation of a correction factor).

One would be motivated to modify Capua in view of Owen for the reasons stated in Owen paragraphs [0002-0003], in order for the controller to assist a driver with better control of the vehicle especially during an understeer or oversteer conditions. Furthermore, retaining control of the vehicle based on a difference between an actual yaw angle of the vehicle and an expected yaw angle of the vehicle reduces the probability of an accident occurring.
Additionally, the claimed invention is merely a combination of old, well-known elements of a vehicle steering system with an integrated driver assistance system to safely steer a vehicle in low traction conditions such as mud or snow.  Therefore, in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 4, the combination of Capua and Owen disclose all elements of claim 2 above including steering input (Capua, [0055], steering wheel may be turned to change the angle of the tires).
However, the method Capua does not explicitly state wherein determining the expected yaw angle from a steering command for the vehicle.
determining the expected yaw angle (paragraph [0068], electronic control unit (ECU) of the vehicle detects an instant steering angle, and calculates an expected rate of change of yaw angle) from a steering command (paragraph [0052], inputs of steering angle) for the vehicle.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including determining the expected yaw angle from a steering command for the vehicle as taught by Owen.
One would be motivated to modify Capua in view of Owen for the reasons stated in Owen paragraphs [0002-0003], in order for the controller to assist a driver with better control of the vehicle especially during an understeer or oversteer conditions. Furthermore, retaining control of the vehicle by determining the expected yaw angle from a steering command reduces the probability of an accident occurring.  
Additionally, the claimed invention is merely a combination of old, well-known elements of a vehicle steering system with an integrated driver assistance system to safely steer a vehicle in low traction conditions such as mud or snow.  Therefore, in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 5, the combination of Capua and Owen disclose all elements of claim 2 above including determining the expected yaw angle (Owen, paragraphs [0068 and [0052]). 
using an expected coefficient of friction for a road surface (at least paragraph [0034-0035], processor estimating surface coefficient of friction (μ)).

Regarding claim 12, the combination of Capua and Owen disclose all elements of claim 1 above.
Capua discloses further a method of estimating road friction for a road surface (paragraph [0009], estimating tire-road friction) based on the determination that the one or more of the plurality of wheels (paragraph [0034]) is slipping paragraph [0032], detection of loss of tire-road friction); and controlling the vehicle in the autonomous driving mode (paragraph [0009], maneuver the vehicle autonomously) based on the estimated road friction (paragraph [0009]).

Regarding paragraph 13, the combination of Capua and Owen disclose all elements of claim 12 above.
Capua discloses further a method wherein controlling the vehicle in the autonomous driving mode based (paragraph [0009], maneuver the vehicle autonomously) on the estimated road friction (paragraph [0009], estimating tire-road friction) includes modifying steering, acceleration and deceleration profiles (paragraph 55, adjusts kinematics of the vehicle 10 (gas (i.e. acceleration), brake (i.e. deceleration), powertrain and steering).

Regarding claim 15, the combination of Capua and Owen disclose all elements of claim 12 above.
sending the estimated road friction to a remote server computing device (at least paragraph [0007]).

Regarding claim 23, the combination of Capua and Owen disclose all elements of claim 1 above.
Capua further discloses a method of controlling the vehicle to follow the new trajectory using the speed includes slowing the vehicle down (paragraph 55, adjusts kinematics of the vehicle 10 (gas, brake, powertrain and steering) (i.e. slowing the vehicle down)).
Claims 3, 8-11, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua and Owen in view of ANDERSON et al., US 20120083947, herein further known as Anderson.

Regarding claim 3, the combination of Capua and Owen disclose all elements of claim 2 above.
However, the method of Capua does not explicitly state determining the expected yaw angle using a programmed driving sequence to establish a baseline performance for the vehicle.
Anderson teaches the method determining the expected yaw angle using a programmed driving sequence to establish a baseline performance for the vehicle (paragraphs 37-38 and 45 a region is an n-dimensional area defined in the state space of the device model over a time horizon. This region is bounded by corridor constraints (which apply to 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including determining the expected yaw angle using a programmed driving sequence to establish a baseline performance for the vehicle as taught by Anderson.
One would be motivated to modify Capua in view of Anderson for the reasons stated in Anderson paragraph [0002], to follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver.  Furthermore, the vehicle controller determining yaw angle and using a programmed driving sequence to establish a baseline performance for the vehicle reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 8, the combination of Capua and Owen disclose all elements of claim 1 above including determining that the steering of the one or more of the plurality of wheels (Capua, paragraph [0034]) can no longer be controlled (Capua, paragraph [0032], detection of loss of tire-road friction AND paragraphs [0037-0038], longitudinal slip during braking equation, longitudinal slip during acceleration equation) to orient the one or more of the plurality of wheels (Capua, paragraph [0034]) towards the new trajectory; and when the steering of the one or more of the plurality of wheels can no longer be controlled to orient (Capua, paragraph [0055], change the angle of the tires) the one or more of the plurality of wheels towards the new trajectory (paragraph [0055], adjust the trajectory of the vehicle, steering wheel may be turned to change angle of tires and the like), steering the one or more of the plurality of wheels in order to regain traction ((paragraph [0055], traction control system may be adjusted to provide additional traction).
However, the method Capua does not explicitly state wherein the new trajectory is periodically generated by the one or more processors.
Anderson teaches a method wherein the new trajectory is periodically generated (paragraph 38, Model Predictive Controller (MPC) planners described herein generate a course of motion that need not follow a predefined path but may instead generate its own optimal trajectory (and the control inputs necessary to achieve it) at successive time steps) by the one or more processors (at least paragraph [0002], computer control).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including the new trajectory is periodically generated by the one or more processors as taught by Anderson.

Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
.
Regarding claim 9, the combination of Capua, Owen and Anderson disclose all elements of claim 8 above.
However, the method of Capua does not explicitly state wherein determining that the steering of the one or more of the plurality of wheels can no longer be controlled to orient the one or more of the plurality of wheels towards the new trajectory is further based on whether the steering of the one or more of the plurality of wheels has met a maximum threshold value corresponding to a steering limit of the vehicle.
Anderson teaches the method wherein determining that the steering of the one or more of the plurality of wheels can no longer be controlled to orient the one or more of the plurality of wheels towards the new  trajectory is further based on whether the steering of the one or more of the plurality of wheels has met a maximum threshold value corresponding to a steering limit of the vehicle (paragraph [0068], result of the coalescing step 804 is a scalar prediction metric, normalizing it against known or approximated physical limits and/or predetermined desired thresholds, such thresholds include, maximum steer angle before actuator saturation).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including the steering of the one or more of the plurality of wheels has met a maximum threshold value corresponding to a steering limit of the vehicle as taught by Anderson.
One would be motivated to modify Capua in view of Anderson for the reasons stated in Anderson paragraph [0002], to follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver.  Furthermore, the vehicle controller determining whether the steering of the one or more of the plurality of wheels has met a maximum threshold value and integrating this data in to a safety system reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 10, the combination of Capua, Owen, and Anderson disclose all elements of claim 8 above.
steering of the one or more of the plurality of wheels can no longer be controlled to orient the one or more of the plurality of wheels towards the new trajectory is further based on whether a heading of the vehicle is such that the one or more of the plurality of wheels of the vehicle cannot physically be oriented towards the new trajectory.
Anderson further teaches the method wherein determining that the steering of the one or more of the plurality of wheels can no longer be controlled to orient the one or more of the plurality of wheels towards the trajectory (paragraph 56, FIGS. 6a, 6b and 6c show, graphically, the results of a simulated test illustrating the system response to an erroneous driver swerve (i.e. wheels can no longer be controlled), (see also at least FIG. 6a, 6b and 6c)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including the steering of the one or more of the plurality of wheels can no longer be controlled to orient the one or more of the plurality of wheels towards the trajectory as taught by Anderson.
One would be motivated to modify Capua in view of Anderson for the reasons stated in Anderson paragraph [0002], to follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver.  Furthermore, the vehicle controller determining that the steering of the one or more of the plurality of wheels can no longer be controlled and integrating this in to a safety system reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have 
Owen teaches a method is further based on whether a heading of the vehicle is such that the one or more of the plurality of wheels of wheels of the vehicle cannot physically be oriented towards the trajectory (paragraph 35, embodiments of the present invention have the feature that the system may be configured to continue to provide steering assistance independently of the actual amount of understeer (i.e. vehicle cannot physically be oriented towards the trajectory) present.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including whether a heading of the vehicle is such that the one or more of the plurality of wheels of wheels of the vehicle cannot physically be oriented towards the trajectory as taught by Owen.
One would be motivated to modify Capua in view of Owen for the reasons stated in Owen paragraphs [0002-0003], in order for the controller to assist a driver with better control of the vehicle especially during an understeer or oversteer conditions. Furthermore, retaining control of the vehicle based on whether a heading of the vehicle is such that the one or more of the plurality of wheels of wheels of the vehicle cannot physically be oriented towards the trajectory reduces the probability of an accident occurring.  
Additionally, the claimed invention is merely a combination of old, well known elements of a vehicle steering system with an integrated driver assistance system to safely steer a vehicle in low traction conditions such as mud or snow.  Therefore, in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 

Regarding claim 11, the combination of Capua and Owen disclose all elements of claim 1 above.
However, the method of Capua does not explicitly state using inertial estimates for the vehicle when steering of one or more of the plurality of wheels to orient the one or more wheels plurality of wheels towards the new trajectory.
Anderson teaches a method using inertial estimates for the vehicle (paragraph [0005], sensing systems such as inertial measurement units and GPS localization systems are used to detect, classify, and track the position of objects and the drivable road surface in the host vehicle's vicinity as well as measure vehicle states (i.e. inertial estimates).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including using inertial estimates for the vehicle as taught by Anderson.
One would be motivated to modify Capua in view of Anderson for the reasons stated in Anderson paragraph [0002], to follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver.  Furthermore, the vehicle controller using inertial estimates for the vehicle to assist the driver reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have 

Regarding claim 14, the combination of Capua and Owen disclose all elements of claim 12 above.
However, the method of Capua does not explicitly state wherein controlling the vehicle in the autonomous driving mode based on the estimated road friction includes modifying steering, acceleration and deceleration limits.
Anderson teaches a method wherein controlling the vehicle in the autonomous driving mode based on the estimated road friction includes modifying steering, acceleration and deceleration limits (paragraph [0068], result of the coalescing step 804 is a scalar prediction metric. This scalar can be non-dimensionalized 806 by normalizing it against known or approximated physical limits and/or predetermined desired thresholds to obtain a threat assessment at the current time. Suitable candidates for such thresholds include, but are not limited to maximum sideslip angle before loss of control, maximum load transfer before wheel liftoff, maximum lateral acceleration before skidding, maximum longitudinal acceleration before skidding, maximum total acceleration before skidding (i.e. acceleration limit), maximum steer angle before actuator saturation, maximum available acceleration torque, and maximum available braking torque (i.e. deceleration limit)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including modifying steering, acceleration and deceleration limits as taught by Anderson.

Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 16, the combination of Capua and Owen disclose all elements of claim 15 above.
The method of Capua discloses further a method comprising: receiving estimated road friction data generated by other vehicles from the remote server computing device identifying a low friction area (paragraph [0007], warn other vehicles about surface friction).
However, the method of Capua does not explicitly state routing the vehicle in order to avoid the low friction area.
Anderson teaches a method comprising: routing the vehicle in order to avoid the low friction area (paragraph 41, active navigation systems aim to avoid accidents by utilizing sensory information related to the vehicle surroundings and a prediction of a safe vehicle trajectory through those surroundings to exert appropriate actuator effort to avoid impending 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including routing the vehicle in order to avoid the low friction area as taught by Anderson.
One would be motivated to modify Capua in view of Anderson for the reasons stated in Anderson paragraph [0002], to follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver.  Furthermore, the vehicle controller routing the vehicle in order to avoid the low friction area reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 18, the combination of Capua, and Owen, disclose all elements of claim 12 above.
adjusting how the vehicle responds to other objects
Anderson teaches a method wherein controlling the vehicle in the autonomous driving mode based on the estimated road friction includes adjusting how the vehicle responds to other vehicles (paragraph 48, as the threat metric value increases, indicating that the predicted vehicle trajectory will near a pre-defined critical vehicle state(s) (such as spatial location, lateral acceleration, or tire friction saturation (i.e. wheel slip due to friction), AND paragraph 34, operator assistance modes include warnings, decision support, operator feedback, vehicle stability control, and autonomous or semi-autonomous hazard avoidance (i.e. responds to other vehicles).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including adjusting how the vehicle responds to other vehicles as taught by Anderson.
One would be motivated to modify Capua in view of Anderson for the reasons stated in Anderson paragraph [0002], to follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver.  Furthermore, the vehicle controller adjusting how the vehicle responds to other vehicles reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the .


Claims 6, and 7, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua and Owen in view of BURFORD et al., US 20180134291, herein further known as Burford.
Regarding claim 6, the combination of Capua and Owen disclose all elements of claim 1 above.
However, the method of Capua does not explicitly state wherein controlling the vehicle in order to follow the initial trajectory includes attempting to accelerate or decelerate the vehicle and wherein determining that the one or more of the plurality of wheels is slipping is based on a change in a speed of the vehicle during the attempt 
Burford teaches the method wherein controlling the vehicle in order to follow the initial trajectory includes attempting to accelerate or decelerate the vehicle and wherein determining that the one or more of the plurality of wheels is slipping is based on a change in a speed of the vehicle during the attempt (paragraph 23, by controlling the rate of change of the amount of torque as a function of vehicle speed, acceleration of the vehicle (i.e. attempt to accelerate) may be controlled in a manner that takes into account any reduction in actual rate of acceleration (i.e. change in speed) of the vehicle due to factors such as slip of one or more wheels).  
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including attempting to accelerate or decelerate the vehicle and 
One would be motivated to modify Capua in view of Burford for the reasons stated in Burford, to permit a driver, particularly a novice driver, to concentrate upon activities such as steering.  
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 7, the combination of Capua, Owen, and Burford disclose all elements of claim 6 above
However, the method of Capua does not explicitly state determining the change in the speed of the vehicle during the attempt based on feedback from a wheel speed sensor of each of the plurality of wheels and a speed of the vehicle determined by the one or more processors.
Owen teaches a method determining the change in the speed of the vehicle during the attempt based on feedback from a wheel speed sensor of each of the plurality of wheels and a speed of the vehicle determined by the one or more processors (paragraph 115, a further embodiment of the invention (not shown) is one in which the vehicle is provided with a wheel slip signal 48 derived not just from a comparison of wheel speeds, but further refined using .
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including determining the change in the speed of the vehicle during the attempt based on feedback from a wheel speed sensor of each of the plurality of wheels and a speed of the vehicle determined by the one or more processors as taught by Owen.
One would be motivated to modify Capua in view of Owen for the reasons stated in Owen paragraphs [0002-0003], in order for the controller to assist a driver with better control of the vehicle especially during an understeer or oversteer conditions.  Furthermore, determining the change in the speed of the vehicle during the attempt based on feedback from a wheel speed sensor of each of the plurality of wheels and a speed of the vehicle determined by the one or more processors reduces the probability of an accident occurring. 
Additionally, the claimed invention is merely a combination of old, well known elements of a vehicle steering system with an integrated driver assistance system to safely steer a vehicle in low traction conditions such as mud or snow.  Therefore, in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua, and Owen, in view of GRIMM et al., US 20160133131, herein further known as Grimm.

Regarding claim 17, the combination of Capua and Owen disclose all elements of claim 15 above.
However, the method of Capua does not explicitly state receiving estimated road friction data generated by other vehicles from the remote server computing device identifying a low friction area; and when the vehicle is approaching the low friction area, increasing an error tolerance of localization of the vehicle.
Grimm teaches the method of receiving estimated road friction data generated by other vehicles from the remote server computing device identifying a low friction area; and when the vehicle is approaching the low friction area, increasing an error tolerance of localization of the vehicle (paragraph 6, methods and systems are disclosed for participative sensing of road friction conditions by road vehicles, collection of the friction data from a large number of vehicles (i.e. generated by other vehicles) by a central server, processing the data (i.e. computing device) to classify friction conditions by roadway and locale, and sending notifications of the friction conditions to vehicles as appropriate AND paragraph 29, similar types of actions, and others (e.g., modifying the navigation route, adapting the safety system warning timings (i.e. increasing an error tolerance), could be taken by the vehicle 110 in the event of other types of reports--such as potholes, slippery road surface, traffic accident, etc. --by the vehicles 120 and 130 via the central server 170,AND paragraph 50, advisory-receiving vehicle 280--also equivalent to the vehicles 110-150 discussed previously--is any road vehicle equipped with a communications system (such as a telematics system or a V2V/V2I system) capable of receiving advisories from the cloud server 300. If the vehicle 280 has advisory receiving turned on, then it runs a process as shown in FIG. 4. At box 282, the vehicle 280 acquires its geographic location .
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including when the vehicle is approaching the low friction area, increasing an error tolerance of localization of the vehicle as taught by Grimm.
One would be motivated to modify Capua in view of Grimm for the reasons stated in Grimm paragraph [0002], allowing automated vehicle systems to respond to the notices ahead of the geographic locale. Furthermore, the vehicle controller increasing an error tolerance of localization of the vehicle reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua, Owen, and Anderson in view of ALDEN et al., US 20060191730, herein further known as Alden.
Regarding claim 19, the combination of Capua, Owen, and Anderson disclose all elements of claim 18 above.
adjusting how the vehicle responds to other objects includes estimating that another object is likely to have decreased steering control.
 	Alden teaches adjusting how the vehicle responds to other vehicles includes estimating that another object is likely to have decreased steering control (paragraph 16, an improperly position hand 11a is not in contact with the steering wheel, a broadcast warning 37 can be sent which can be sensed by receivers in other vehicles such that the other vehicle's automated control systems can take action (adjusting how the vehicle responds) to avoid the out of control (i.e. decreased steering control) vehicle.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including adjusting how the vehicle responds to other vehicles includes estimating that another object is likely to have decreased steering control as taught by Alden.
One would be motivated to modify Capua in view of Alden for the reasons stated in Alden paragraph [0006], to avoid the improperly controlled vehicle or to alert their drivers that a vehicle, which is not properly controlled, is nearby so that those drives can avoid the vehicle.  Furthermore, the vehicle controller adjusting how the vehicle responds to other vehicles includes estimating that another object is likely to have decreased steering control reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well-known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua, Owen, and Anderson in view of TUNCALI et al., US 20190071084, herein further known as Tuncali.

Regarding claim 20, the combination of Capua, Owen, and Anderson disclose all elements of claim 18 above.
However, the method of Capua does not explicitly state adjusting how the vehicle responds to other vehicles includes increasing a default buffer distance to a first vehicle in front of the vehicle by an additional buffer distance, and reducing the additional buffer distance as a second vehicle approaches the vehicle from behind.
Tuncali teaches the method of adjusting how the vehicle responds to other vehicles includes increasing a default buffer distance to a first vehicle in front of the vehicle by an additional buffer distance, and reducing the additional buffer distance as a second vehicle approaches the vehicle from behind (paragraph 19, the invention is a method of adaptive cruise control in an ego vehicle moving at a speed, the method implemented by a computer on the ego vehicle and including the steps of: sensing a speed of a leader vehicle in front of the ego vehicle and a distance of the leader vehicle from the ego vehicle; sensing a speed of a follower vehicle behind the ego vehicle and a distance of the follower vehicle from the ego vehicle; and, based on the distance and the speed of the follower vehicle, controlling the speed of the ego vehicle to avoid collision with the leader vehicle while reducing risk of the ego vehicle being hit 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including adjusting how the vehicle responds to other vehicles includes increasing a default buffer distance to a first vehicle in front of the vehicle by an additional buffer distance, and reducing the additional buffer distance as a second vehicle approaches the vehicle from behind as taught by Tuncali.
One would be motivated to modify Capua in view of Tuncali for the reasons stated in Tuncali, to avoid collision with the leader vehicle while reducing risk of the autonomous vehicle being hit by the follower vehicle.
Additionally, the claimed invention is merely a combination of old, well-known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua, and Owen, in view of PARK et al., US 8271133, herein further known as Park.
Regarding claim 21, the combination of Capua, and Owen, disclose all elements of claim 1 above.
However, the method of Capua does not explicitly state the predetermined amount of slippage is based on time or angle of rotation of the one or more of the plurality of wheels. 
Park teaches a method wherein the predetermined amount of slippage is based on time or angle of rotation of the one or more of the plurality of wheels (claim 1, a driving motor rotates a plurality of driving wheels of the mobile robot; a first rotation sensor to sense a first rotation angle of the mobile robot by using a difference between traveling distances of the plurality of driving wheels; a second rotation sensor to sense a second rotation angle of the mobile robot by sensing a rotation of the mobile robot; and a slip-sensing unit to sense slip of the mobile robot by comparing the first rotation angle with the second rotation angle, wherein the slip-sensing unit senses the slip occurrence if the difference between the first rotation angle and the second rotation angle is larger than a predetermined non-zero threshold value).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including the predetermined amount of slippage is based on time or angle of rotation of the one or more of the plurality of wheels as taught by Park.
One would be motivated to modify Capua in view of Park for the reasons stated in Park, so that travels are determined to be straight in a specified pattern by using an abnormal change of a travel sensor signal.
Additionally, the claimed invention is merely a combination of old, well-known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the .
	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua, and Owen, in view of MAKINO, US 20140288752, herein further known as Makino.
Regarding claim 22, the combination of Capua, and Owen, disclose all elements of claim 1 above.
However, the method of Capua does not explicitly state determining that one or more wheels of the vehicle is slipping at least a predetermined amount includes detecting a significant difference in actual and expected rotational speeds of the one or more of the plurality of wheels.
Makino teaches a method wherein determining that one or more wheels of the vehicle is slipping at least a predetermined amount includes detecting a significant difference in actual and expected rotational speeds of the one or more of the plurality of wheels (paragraph 37, the slip determination unit 15 may determine that slippage with the degree not less than the predetermined value has occurred between the drive wheel 2 and the road surface, when a difference between a vehicle speed, and a circumferential speed of a drive wheel tire outer circumference as is calculated based on a detected value of a rotation speed of the drive wheel 2 to be slip-determined, See also at least FIG. 1)
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including determining that one or more wheels of the vehicle is 
One would be motivated to modify Capua in view of Makino for the reasons stated in Makino to enable slip control to be performed with a simple structure while preventing a driver from feeling uncomfortable. 
Additionally, the claimed invention is merely a combination of old, well-known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.C.B. /Examiner, Art Unit 3669     

/JESS WHITTINGTON/Examiner, Art Unit 3669